Citation Nr: 1805234	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and schizophrenia.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






REMAND

The Veteran served on active duty from August 1977 to September 1981.  The portion of his service from August 1980 to September 1981 has been characterized as dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record has revealed psychiatric symptoms of bipolar disorder and schizophrenia.  Therefore, the scope of the issue on appeal has been recharacterized more broadly as service connection for a psychiatric disorder, to include bipolar disorder and schizophrenia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the May 2011 substantive appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled for May 2017.  In April 2017, the Veteran indicated he may continue to need a hearing; however, in September 2017 he indicated his intent to withdraw the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e).

Subsequent to an April 2011 statement of the case (SOC), additional relevant evidence was received, including VA treatment records.  In a December 2017 response form, the Veteran requested that the Board remand his case to the AOJ for review of any additional evidence received.  Thus, the Board will remand the matter on appeal to the AOJ to address the evidence added to the record in accordance with the Veteran's request.  See 38 C.F.R. § 20.1304(c).

In a June 2017 letter, the Veteran's representative requested that the Board hold the case open for 90 days to allow for the submission of additional evidence and argument.  In light of the remand, the Board finds that the extension request is moot.  The Veteran and representative will also have the opportunity to submit additional argument and evidence during this time period.

Accordingly, the case is REMANDED for the following action:

Review any additional evidence and readjudicate the appeal.  All lay and medical evidence associated with the record since the April 2011 SOC must be considered.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

